Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haider et al., “Low-Power Low-Voltage Current Readout Circuit for Inductively Powered Implant System,” IEEE Transactions on Biomedical Circuits and Systems, Vol. 4, No. 4, August 2010 (hereafter ‘Haider”) as evidenced by the “Unity Gain Buffer” article on an online basic electronics tutorial website (hereafter “Electronics-Tutorials”).



Addressing claim 21, Haider discloses a system (Figure 3) comprising: 
a plurality of electrodes configured to electrically couple to an electrochemical system (

    PNG
    media_image1.png
    693
    806
    media_image1.png
    Greyscale

); and 
a feedback mechanism (comprising  operational amplifiers U1, U2,U3, and U4; see Figure 3 in which the output of U4 feedbacks into an input of U1) including a voltage buffer (U1 or U2) and a cascaded amplifier pair (U3 with U4), wherein the voltage buffer is configured to detect a potential associated with the electrochemical system via a first electrode of the plurality of electrodes, and generate a first signal indicative of the detected potential (Haider discloses that U1 and U2 are buffer operational amplifiers.  See the last paragraph on Haider page 207.  As evidenced by Electronics-Tutorials U1 and U2  are each a unity gain buffer, so they will detect a potential from the work electrode and reference electrode, respectively, and generate a potential equal to this potential.  The “first signal” of the claim is then the output of either U1 or U2 ) , 
wherein the cascaded amplifier pair is configured to receive the first signal (see Figure 3) and a set potential value Note “Voltage Regulator” in Haider Figure 3 and “0.7V” at the + input to U4), and provide a feedback signal to the electrochemical system via a second electrode of the plurality of electrodes (if the reference electrode in Haider Figure 3 is taken as the “first electrode” then the work electrode may be taken as the claimed second electrode).


Addressing claim 29, for the additional limitation of this claim see  Haider 
Figure 3.  Note that the Examiner is construing the “Collect electrode” as a counter electrode.  





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Haider as evidenced by Electronics-Tutorials .

Addressing claim 32, Haider discloses a system (Figure 3) comprising: 
a plurality of electrodes configured to electrically couple to an electrochemical system (

    PNG
    media_image1.png
    693
    806
    media_image1.png
    Greyscale

); and 
a feedback mechanism (comprising  operational amplifiers U1, U2,U3, and U4; see Figure 3 in which the output of U4 feedbacks into an input of U1) including a voltage buffer (U1 or U2) and a cascaded amplifier pair (U3 with U4), wherein the voltage buffer is configured to detect a potential associated with the electrochemical system via a first electrode of the plurality of electrodes, and generate a first signal indicative of the detected potential (Haider discloses that U1 and U2 are buffer operational amplifiers.  See the last paragraph on Haider page 207.  As evidenced by Electronics-Tutorials U1 and U2  are each a unity gain buffer, so they will detect a potential from the work electrode and reference electrode, respectively, and generate a potential equal to this potential.  The “first signal” of the claim is then the output of either U1 or U2 ) , 
wherein the cascaded amplifier pair is configured to receive the first signal (see Figure 3) and a set potential value Note “Voltage Regulator” in Haider Figure 3 and “0.7V” at the + input to U4), and provide a feedback signal to the electrochemical system via a second electrode of the plurality of electrodes (if the reference electrode in Haider Figure 3 is taken as the “first electrode” then the work electrode may be taken as the claimed second electrode).
Moreover, Haider discloses 

    PNG
    media_image2.png
    414
    766
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    145
    732
    media_image3.png
    Greyscale

See Haider last paragraph on page 207, bridging to page 208.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform the steps of analyte detection set forth in the claim using the sensor of Haider as evidenced by Electronics-Tutorials because this would just be using the sensor as intended by Haider; that is, the sensor of Haider is configured to perform this method.


	
Addressing claim 40, as discussed in the rejection of underlying claim 32 above the voltage buffer in the system of Haider as evidenced by Electronics-Tutorials is a unity gain buffer.  As such its output voltage is supposed to be the same as the input voltage.  Thus, the voltage buffer may be presumed to be a low noise voltage buffer.  




.Allowable Subject Matter

Claims 22-28 and 33-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
a) in claim 22 the combination of limitations requires “wherein the voltage buffer includes a first transistor and a second transistor, wherein the first transistor is electrically coupled to the first electrode and configured to detect the potential associated with the electrochemical system via the first electrode, and wherein the second transistor is electrically coupled to the first transistor via a first impedance.”
In contrast, in the system of Haider as evidenced by Electronics-Tutorials the voltage buffer consists of operational amplifier configured as a unity gain amplifier.  See the rejection of claim 1 above.

b) claims 23 and 24 depend directly or indirectly from allowable claim 22.

c) in claim 25 the combination of limitations requires “wherein the cascaded amplifier pair includes a first negative-feedback amplifier configured to receive the first signal and the set potential value, and generate a second signal based on a difference between the first signal and a set potential value.”
In contrast, even if in the system of Haider as evidenced by Electronics-Tutorials U3 of Haider Figure 3 can be construed as a negative-feedback amplifier configured to receive the first signal (output from U1 or U2) it is not also configured to receive the set potential value, and so does not generate a second signal based on a difference between the first signal and a set potential value.  As seen in Haider Figure 3 the other amplifier of the cascaded amplifier pair, U4, is configured to receive the set potential (0.7V).

	d) claim 26 depends from allowable claim 25.

e) in claim 27 the combination of limitations requires “wherein the feedback signal is configured to provide an excitation control of the electrochemical system at a third electrode of the plurality of electrodes.”
	In contrast, in the system of Haider as evidenced by Electronics-Tutorials the feedback signal is not so configured1, but is instead configured “to  compensate for any deviation from the 0.7 V voltage difference between the two electrodes [the Work electrode and the Reference electrode].”  See Haider last paragraph on page 207, bridging to page 208.
	
 	f) claim 28 depends from allowable claim 27.

g) in claim 30 the combination of limitations requires “a current detection system configured to detect a current associated with the second electrode.[italicizing by the Examiner]”
	In contrast, in the system of Haider as evidenced by Electronics-Tutorials the third electrode (“Collect electrode”) receives sensor current.  Voltage is detected by the second electrode (“Work electrode”). See Haider Figure 3.    

h) claim 31 depends from allowable claim 30.

i) in claim 33 the combination of limitations requires “wherein the voltage buffer includes a first transistor electrically coupled to the first electrode and a second transistor electrically coupled to the first transistor via a first impedance.”
In contrast, in the system used in the method of Haider as evidenced by Electronics-Tutorials the voltage buffer consists of operational amplifier configured as a unity gain amplifier.  See the rejection of claim 32 above.

j) claims 34 and 35 depend directly or indirectly from allowable claim 33.
k) in claim 36 the combination of limitations requires “receiving, by a first negative-feedback amplifier, the first signal and the set potential value, wherein the cascaded amplifier pair includes the first negative-feedback amplifier; and generating a second signal based on a difference between the first signal and a set potential value.”
In contrast, even if in the system used in the method of Haider as evidenced by Electronics-Tutorials U3 of Haider Figure 3 can be construed as a negative-feedback amplifier configured to receive the first signal (output from U1 or U2) it is not also configured to receive the set potential value, and so does not generate a second signal based on a difference between the first signal and a set potential value.  As seen in Haider Figure 3 the other amplifier of the cascaded amplifier pair, U4, is configured to receive the set potential (0.7V).

l) claim 37 depends from allowable claim 36.

m) in claim 38 the combination of limitations requires “providing, based on the feedback signal, an excitation control of the electrochemical system at a third electrode of the plurality of electrodes.”
	In contrast, in the system used in the method of Haider as evidenced by Electronics-Tutorials the third electrode (“Collect electrode”) receives sensor current (see Haider Figure 3).    


n) in claim 39 the combination of limitations requires “detecting, by a current detection system, a current associated with the second electrode.[italicizing by the Examiner]’
	In contrast, in the system used in the method of Haider as evidenced by Electronics-Tutorials the third electrode (“Collect electrode”) receives sensor current.  Voltage is detected by the second electrode (“Work electrode”). See Haider Figure 3.    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             October 21, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The third electrode in Haider Figure 3 is the Collect electrode.